   Case: 3:06-cr-00099-TMR Doc #: 90 Filed: 03/08/21 Page: 1 of 5 PAGEID #: 298




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                            :
                                                      :
                Plaintiff -- Respondent,              :   Case No. 3:06-cr-00099
                                                      :
         v.                                           :   Judge Thomas M. Rose
                                                      :
 JOSEPH LEE CAULLEY,                                  :
                                                      :
                Defendant – Petitioner.               :
______________________________________________________________________________

    ENTRY AND ORDER DENYING JOSEPH LEE CAULLEY’S PETITION AND
     RELATED FILINGS THAT SEEK FIREARMS DISABILITY RELIEF (DOCS.
                        77, 80, 81, 82, 83, 84, 85, 86, 87, 88)
______________________________________________________________________________

       This case is before the Court on the Petition (Doc. 77) filed, pro se, by Joseph Lee Caulley

(“Caulley”), as well as several additional documents (Docs. 80, 81, 82, 83, 84, 85, 86, 87, 88) he

subsequently filed in support of the Petition that likewise seek firearms disability relief. The

United States of America filed a Response, arguing that the Court should deny the Petition and

relief sought. (Doc. 79.) Caulley, who was previously convicted in this Court of a federal crime

punishable by a prison term of more than one year, wants to be able to possess a firearm after

having served his prison sentence. He also asks this Court to declare 18 U.S.C. § 922(g)

unconstitutional or abolish it or modify it. (See Docs. 82 and 83.)        For the reasons discussed

below, the relief sought in the Petition and related filings (Docs. 77, 80, 81, 82, 83, 84, 85, 86, 87,

88) is DENIED.

          I.   BACKGROUND
       Caulley pleaded guilty to conspiracy to possess with intent to distribute and to distribute in

excess of 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii), and (b)(1)(C).


                                                  1
    Case: 3:06-cr-00099-TMR Doc #: 90 Filed: 03/08/21 Page: 2 of 5 PAGEID #: 299




(Doc. 62.) In 2010, the Court sentenced him to 90 months of imprisonment and a five-year term

of supervised release. (Id.) Caulley served his term of imprisonment, and the Court entered an

order on October 30, 2018 terminating Caulley’s supervised release. (See Doc. 76.) In September

of 2020, Caulley began filing the series of documents (referenced above) in which he seeks relief

from the disabilities imposed by federal laws regarding his possession of firearms. (Docs. 77, 80,

81, 82, 83, 84, 85, 86, 87, 88.)

         II.   ANALYSIS
        Once an individual has been convicted of a crime punishable by imprisonment for a term

exceeding one year, it is unlawful for that person to possess any firearm. 18 U.S.C. § 922(g)(1).

In other words, a person who is convicted of a felony is prohibited from having a firearm. United

States v. Bean, 537 U.S. 71, 74, 123 S.Ct. 584, 154 L.Ed.2d 483 (2002). That federal statutory

prohibition came from the Gun Control Act of 1968, the primary purpose of which was “to keep

firearms out of the hands of those not legally entitled to possess them because of age, criminal

background, or incompetency.” U.S. v. Moore, 109 F.3d 1456, 1461 (9th Cir. 1997) (quoting

Barrett v. U.S., 423 U.S. 212, 220, 96 S.Ct. 498, 46 L.Ed.2d 450 (1976)) (internal quotations

omitted). The Supreme Court has upheld such a firearms prohibition. District of Columbia v.

Heller, 554 U.S. 570, 626, 128 S. Ct. 2783, 171 L.Ed.2d 637 (2008) (“Like most rights, the right

secured by the Second Amendment is not unlimited … [N]othing in our opinion should be taken

to cast doubt on longstanding prohibitions on the possession of firearms by felons...”). However,

both 18 U.S.C. §§ 925(c) and 921(a)(20) reflect limited avenues for relief from the firearms

disability.

        Section 925(c) provides that an individual who is prohibited from possessing a firearm may

apply to the Attorney General for relief from the disability, and any individual whose application

is denied by the Attorney General may file a petition with a United States District Court for judicial

                                                  2
    Case: 3:06-cr-00099-TMR Doc #: 90 Filed: 03/08/21 Page: 3 of 5 PAGEID #: 300




review. 18 U.S.C. § 925(c).1 The Attorney General has delegated authority to act on those

applications to the Bureau of Alcohol, Tobacco and Firearms (“ATF”). See Bean, 537 U.S. at 74-

75. If the application is denied, then the applicant may seek judicial review. Id.; 18 U.S.C. §

925(c) (“Any person whose application for relief from disabilities is denied by the [ATF] may file

a petition with the United States district court for the district in which he resides for a judicial

review of such denial”). The ATF is authorized to grant relief from the prohibition of firearms if

the conditions in Section 925(c) are met. Bean, 537 U.S. at 74. However, since 1992, the ATF

has been prevented by an appropriations bar from using appropriated funds “to investigate or act

upon applications for relief from Federal firearms disabilities.” Id. (internal quotation marks

omitted). And, the Supreme Court has held that judicial review is precluded in the absence of a

denial of an application by the ATF. Id. at 78; see also Mullis v. U.S., 230 F.3d 215, 221 (6th Cir.

2000) (“Congress, through its appropriations act, has chosen to at least temporarily suspend the

operation of § 925(c) in its entirety, thereby removing subject matter jurisdiction from the district

court”).

         Therefore, individuals currently seeking to restore their firearms rights typically must

resort to falling within the “exemption clause” of Section 921(a)(20). Walker v. U.S., 800 F.3d

720, 729-30 (6th Cir. 2015) (“[o]f course these appropriations measures blocking § 925(c) cannot

entirely prevent felons from having their firearms rights restored because they could still obtain a




1
  More specifically, Section 925(c) states, in relevant part: “A person who is prohibited from possessing, shipping,
transporting, or receiving firearms or ammunition may make application to the Attorney General for relief from the
disabilities imposed by Federal laws with respect to the acquisition, receipt, transfer, shipment, transportation, or
possession of firearms, and the Attorney General may grant such relief if it is established to his satisfaction that the
circumstances regarding the disability, and the applicant’s record and reputation, are such that the applicant will not
be likely to act in a manner dangerous to public safety and that the granting of the relief would not be contrary to the
public interest. Any person whose application for relief from disabilities is denied by the Attorney General may file
a petition with the United States district court for the district in which he resides for a judicial review of such denial.
…” 18 U.S.C. § 925(c).

                                                            3
   Case: 3:06-cr-00099-TMR Doc #: 90 Filed: 03/08/21 Page: 4 of 5 PAGEID #: 301




pardon, expungement, or restoration of civil rights from the convicting jurisdiction under §

921(a)(20)”). Section 921(a)(20) states, in part:

       … What constitutes a conviction of such a crime shall be determined in accordance
       with the law of the jurisdiction in which the proceedings were held. Any conviction
       which has been expunged, or set aside or for which a person has been pardoned or
       has had civil rights restored shall not be considered a conviction for purposes of
       this chapter, unless such pardon, expungement, or restoration of civil rights
       expressly provides that the person may not ship, transport, possess, or receive
       firearms.

18 U.S.C. § 921(a)(20) (emphasis added); see also Walker, 800 F. 3d at 725; Beecham v. U.S., 511

U.S. 368, 374, 114 S. Ct. 1669, 128 L.Ed.2d 383 (1994) (clarifying that “petitioners can take

advantage of §921(a)(20) [with respect to restoration of civil rights] only if they have had their

civil rights restored under federal law”) (emphasis added).

       Here, as shown above, Caulley is subject to the federal ban on convicted felons possessing

firearms. Caulley asks this Court to declare 18 U.S.C. § 922(g) unconstitutional or abolish it or

modify it. (See Docs. 82 and 83.) The Court will not do so. The statute’s constitutionality has

been upheld in a variety of contexts, the Court is not the federal legislature, and Caulley cites no

caselaw to support his argument. See, e.g., Heller, 554 U.S. at 626; U.S. v. Carey, 602 F.3d 738,

741 (6th Cir. 2010) (“prohibitions on felon possession of firearms do not violate the Second

Amendment”). The Court also declines Caulley’s invitation that it adopt, as federal law, what he

alleges to be Texas state law concerning firearms disabilities. (See Doc. 85.) Finally, the Court

cannot grant the firearms disability relief that Caulley seeks because it lacks subject matter

jurisdiction to do so. Mullis, 230 F.3d at 215-16 (reversing the district court’s order that had

granted petitioner’s petition for the removal of the firearms disabilities imposed on him by 18

U.S.C. § 922(g)(1)). There is no indication that the ATF denied an application submitted by

Caulley pursuant to Section 925(c). The absence of such a denial precludes judicial review. Bean,

537 U.S. at 78. And, there is no indication that Caulley’s conviction has been expunged or set
                                                    4
   Case: 3:06-cr-00099-TMR Doc #: 90 Filed: 03/08/21 Page: 5 of 5 PAGEID #: 302




aside, that he has been federally pardoned, or that he has had his civil rights restored under federal

law in accordance with Section 921(a)(20)—which would make the firearms disability under

Section 922(g)(1) no longer applicable. 18 U.S.C. §§ 921(a)(20), 922(g); Beecham, 511 U.S. at

374; Walker, 800 F.3d at 729-30.

        III.   CONCLUSION
       For the reasons stated above, the Court DENIES the relief sought by Caulley in the Petition

and related filings (Docs. 77, 80, 81, 82, 83, 84, 85, 86, 87, 88).

       DONE and ORDERED in Dayton, Ohio, this Monday, March 8, 2021.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE




                                                  5
